 

Exhibit 10.6

 

FORM OF Clean diesel technologies, inc.

NOTICE OF GRANT OF RESTRICTED SHARE UNITS

(For US Participant)

 

Clean Diesel Technologies, Inc. (the “Corporation”) has granted to the
Participant an award of Restricted Share Units (the “Award”) pursuant to the
Clean Diesel Technologies, Inc. Stock Incentive Plan (the “Plan”), each of which
represents the right to receive on the applicable Settlement Date one (1) Share
of the Corporation, as follows:

 

 

Participant:

___________________

Grant ID:

___________________

Date of Grant:

___________________

Number of Restricted Share Units:

____________, subject to adjustment as provided by the Restricted Share Units
Agreement.

Settlement Date:

For each Restricted Share Unit, except as otherwise provided by the Restricted
Share Units Agreement, the date on which such unit becomes a Vested Unit in
accordance with the vesting schedule set forth below.

Vested Units:

Except as provided by the Restricted Share Units Agreement and provided that the
Participant’s Service has not terminated prior to the applicable date, the
number of Vested Units shall cumulatively increase on each respective date set
forth below by the number of units set forth opposite such date, as follows:

 

Vesting Date

Number of Units Vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Corporation, the Corporation and the Participant agree
that the Award is governed by this Grant Notice and by the provisions of the
Plan and the Restricted Share Units Agreement, both of which are made a part of
this document.  The Participant acknowledges that copies of the Plan and the
Restricted Share Units Agreement and the prospectus for the Plan are available
for review upon request at the Corporation’s offices and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice.  The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and Restricted Share Units Agreement,
and hereby accepts the Award subject to all of their terms and conditions.

 

Clean diesel technologies, inc.

PARTICIPANT

 

 

By: _________________________________________________

____________________________________________

[officer name]

Signature

[officer title]

____________________________________________

 

Date

Address:

 

____________________________________________

 

 

Address

 

 

____________________________________________

 

ATTACHMENTS:    Stock Incentive Plan, as amended to the Date of Grant;
Restricted Share Units Agreement and Plan Prospectus

                                                                                                       
 

--------------------------------------------------------------------------------

 

 

Clean diesel Technologies, Inc.

RESTRICTED SHARE UNITS AGREEMENT

(For US Participant)

 

Clean Diesel Technologies, Inc. has granted to the Participant named in the
Notice of Grant of Restricted Share Units (the “Grant Notice”) to which this
Restricted Share Units Agreement (the “Agreement”) is attached, an Award
consisting of Restricted Share Units subject to the terms and conditions set
forth in the Grant Notice and this Agreement.  The Award has been granted
pursuant to and shall in all respects be subject to the terms conditions of the
Clean Diesel Technologies, Inc. Stock Incentive Plan (the “Plan”), as amended to
the Date of Grant, the provisions of which are incorporated herein by
reference.  By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant  has read and is familiar with
the Grant Notice, this Agreement, the Plan and a prospectus for the Plan
prepared in connection with the registration with the Securities and Exchange
Commission of the shares issuable pursuant to the Award (the “Plan Prospectus”),
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Grant Notice, this Agreement or the Plan.


1.                  DEFINITIONS AND CONSTRUCTION. 


1.1              DEFINITIONS.   UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED
TERMS SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE GRANT NOTICE OR THE
PLAN.


(A)                “SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT OR SERVICE WITH
THE CORPORATION, WHETHER AS AN EMPLOYEE, NON-EMPLOYEE DIRECTOR, CONSULTANT OR
ADVISOR.  UNLESS OTHERWISE PROVIDED BY THE BOARD, A PARTICIPANT’S SERVICE SHALL
NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A CHANGE IN THE CAPACITY IN
WHICH THE PARTICIPANT RENDERS SUCH SERVICE OR A CHANGE IN THE CORPORATION FOR
WHICH THE PARTICIPANT RENDERS SUCH SERVICE, PROVIDED THAT THERE IS NO
INTERRUPTION OR TERMINATION OF THE PARTICIPANT’S SERVICE.  FURTHERMORE, A
PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE BEEN INTERRUPTED OR TERMINATED
IF THE PARTICIPANT TAKES ANY MILITARY LEAVE, SICK LEAVE, OR OTHER BONA FIDE
LEAVE OF ABSENCE APPROVED BY THE CORPORATION.  HOWEVER, UNLESS OTHERWISE
PROVIDED BY THE BOARD, IF ANY SUCH LEAVE TAKEN BY A PARTICIPANT EXCEEDS NINETY
(90) DAYS, THEN ON THE NINETY-FIRST (91ST) DAY FOLLOWING THE COMMENCEMENT OF
SUCH LEAVE THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED, UNLESS
THE PARTICIPANT’S RIGHT TO RETURN TO SERVICE IS GUARANTEED BY STATUTE OR
CONTRACT.  NOTWITHSTANDING THE FOREGOING, UNLESS OTHERWISE DESIGNATED BY THE
COMPANY OR REQUIRED BY LAW, AN UNPAID LEAVE OF ABSENCE SHALL NOT BE TREATED AS
SERVICE FOR PURPOSES OF DETERMINING VESTING UNDER THIS AGREEMENT.  A
PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED EITHER UPON AN ACTUAL
TERMINATION OF SERVICE OR UPON THE BUSINESS ENTITY FOR WHICH THE PARTICIPANT
PERFORMS SERVICE CEASING TO BE THE CORPORATION.  SUBJECT TO THE FOREGOING, THE
CORPORATION, IN ITS DISCRETION, SHALL DETERMINE WHETHER THE PARTICIPANT’S
SERVICE HAS TERMINATED AND THE EFFECTIVE DATE OF SUCH TERMINATION.


1.2              CONSTRUCTION.   CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT,
THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES
OTHERWISE.                                                                                                         

1

--------------------------------------------------------------------------------

 

 


2.                  ADMINISTRATION. 

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the
Corporation in the administration of the Plan or the Award shall be determined
by the Board.  All such determinations by the Board shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Board in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  Any officer of the
Corporation shall have the authority to act on behalf of the Corporation with
respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Corporation herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.


3.                  THE AWARD. 


3.1              GRANT OF RESTRICTED SHARE UNITS.  ON THE DATE OF GRANT, THE
PARTICIPANT SHALL ACQUIRE, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE
NUMBER OF RESTRICTED SHARE UNITS SET FORTH IN THE GRANT NOTICE, SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 9.  EACH RESTRICTED SHARE UNIT REPRESENTS A
RIGHT TO RECEIVE ON A DATE DETERMINED IN ACCORDANCE WITH THE GRANT NOTICE AND
THIS AGREEMENT ONE (1) SHARE.


3.2              NO MONETARY PAYMENT REQUIRED.  THE PARTICIPANT IS NOT REQUIRED
TO MAKE ANY MONETARY PAYMENT (OTHER THAN APPLICABLE TAX WITHHOLDING, IF ANY) AS
A CONDITION TO RECEIVING THE RESTRICTED SHARE  UNITS OR SHARES ISSUED UPON
SETTLEMENT OF THE RESTRICTED SHARE  UNITS, THE CONSIDERATION FOR WHICH SHALL BE
PAST SERVICES ACTUALLY RENDERED OR FUTURE SERVICES TO BE RENDERED TO THE
CORPORATION OR FOR ITS BENEFIT.  NOTWITHSTANDING THE FOREGOING, IF REQUIRED BY
APPLICABLE LAW, THE PARTICIPANT SHALL FURNISH CONSIDERATION IN THE FORM OF CASH
OR PAST SERVICES RENDERED TO THE CORPORATION OR FOR ITS BENEFIT HAVING A VALUE
NOT LESS THAN THE PAR VALUE OF THE SHARES ISSUED UPON SETTLEMENT OF THE
RESTRICTED SHARE  UNITS. 


4.                  VESTING OF RESTRICTED SHARE UNITS. 

Except as otherwise provided by this Section 4 and Section 8, Restricted Share
 Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Grant Notice. 


(A)                DEATH.   IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF
THE DEATH OF THE PARTICIPANT, ONE HUNDRED PERCENT (100%) OF THE RESTRICTED
SHARES UNITS WILL BECOME VESTED UNITS AS OF THE PARTICIPANT’S DEATH.  THE
PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED ON ACCOUNT OF DEATH IF
THE PARTICIPANT DIES WITHIN THREE (3) MONTHS AFTER THE PARTICIPANT’S TERMINATION
OF SERVICE.

                                                    

2

--------------------------------------------------------------------------------

 

 


(B)               BOARD DISCRETION.  THE BOARD, IN ITS DISCRETION, MAY
ACCELERATE THE VESTING OF THE BALANCE, OR SOME LESSER PORTION OF THE BALANCE, OF
ANY UNVESTED UNITS AT ANY TIME, SUBJECT TO THE TERMS OF THE PLAN.  IF SO
ACCELERATED, SUCH RESTRICTED SHARE UNITS WILL BE CONSIDERED AS HAVING VESTED AS
OF THE DATE SPECIFIED BY THE BOARD.  SUBJECT TO THE PROVISIONS OF THIS SECTION
4(B), IF THE BOARD, IN ITS DISCRETION, ACCELERATES THE VESTING OF THE BALANCE,
OR SOME LESSER PORTION OF THE BALANCE, OF THE UNVESTED UNITS, THE PAYMENT OF
SUCH ACCELERATED RESTRICTED SHARE UNITS SHALL BE MADE WITHIN TWO AND ONE-HALF
(2½) MONTHS FOLLOWING THE END OF THE CORPORATION’S TAX YEAR THAT INCLUDES THE
DATE SUCH ACCELERATED RESTRICTED SHARE UNITS VEST.


5.                  RESERVED. 


6.                  SETTLEMENT OF THE AWARD. 


6.1              ISSUANCE OF SHARES.   SUBJECT TO THE PROVISIONS OF SECTION 6.3
BELOW, THE CORPORATION SHALL ISSUE TO THE PARTICIPANT ON THE SETTLEMENT DATE
WITH RESPECT TO EACH VESTED UNIT TO BE SETTLED ON SUCH DATE ONE (1) SHARE. 
SHARES ISSUED IN SETTLEMENT OF RESTRICTED SHARE UNITS SHALL NOT BE SUBJECT TO
ANY RESTRICTION ON TRANSFER OTHER THAN ANY SUCH RESTRICTION AS MAY BE REQUIRED
PURSUANT TO SECTION 6.3, SECTION 7 OR THE CORPORATION’S INSIDER TRADING POLICY.


6.2              BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION.   THE
PARTICIPANT HEREBY AUTHORIZES THE CORPORATION, IN ITS SOLE DISCRETION, TO
DEPOSIT ANY OR ALL SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO THE SETTLEMENT
OF THE AWARD WITH THE CORPORATION’S TRANSFER AGENT, INCLUDING ANY SUCCESSOR
TRANSFER AGENT, TO BE HELD IN BOOK ENTRY FORM, OR TO DEPOSIT SUCH SHARES FOR THE
BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH WHICH THE PARTICIPANT HAS AN
ACCOUNT RELATIONSHIP OF WHICH THE CORPORATION HAS NOTICE.  EXCEPT AS PROVIDED BY
THE FOREGOING, A CERTIFICATE FOR THE SHARES ACQUIRED BY THE PARTICIPANT SHALL BE
REGISTERED IN THE NAME OF THE PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF
THE HEIRS OF THE PARTICIPANT.


6.3              RESTRICTIONS ON GRANT OF THE AWARD AND ISSUANCE OF SHARES.  
THE GRANT OF THE AWARD AND ISSUANCE OF SHARES UPON SETTLEMENT OF THE AWARD SHALL
BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL, STATE OR
FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  NO SHARES MAY BE ISSUED HEREUNDER
IF THE ISSUANCE OF SUCH SHARES WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE
FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAW OR REGULATIONS OR THE
REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH THE SHARES MAY
THEN BE LISTED.  THE INABILITY OF THE CORPORATION TO OBTAIN FROM ANY REGULATORY
BODY HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE CORPORATION’S
LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE OF ANY SHARES SUBJECT TO
THE AWARD SHALL RELIEVE THE CORPORATION OF ANY LIABILITY IN RESPECT OF THE
FAILURE TO ISSUE SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE
BEEN OBTAINED.  AS A CONDITION TO THE SETTLEMENT OF THE AWARD, THE CORPORATION
MAY REQUIRE THE PARTICIPANT  TO SATISFY ANY QUALIFICATIONS THAT MAY BE NECESSARY
OR APPROPRIATE, TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION AND
TO MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT THERETO AS MAY BE REQUESTED
BY THE CORPORATION.


6.4              FRACTIONAL SHARES.   THE CORPORATION SHALL NOT BE REQUIRED TO
ISSUE FRACTIONAL SHARES UPON THE SETTLEMENT OF THE AWARD.

                                                    

3

--------------------------------------------------------------------------------

 

 


7.                  TAX WITHHOLDING. 


7.1              IN GENERAL.  AT THE TIME THE GRANT NOTICE IS EXECUTED, OR AT
ANY TIME THEREAFTER AS REQUESTED BY THE CORPORATION, THE PARTICIPANT  HEREBY
AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO THE
PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR, ANY SUMS
REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND FOREIGN TAX (INCLUDING ANY
SOCIAL INSURANCE) WITHHOLDING OBLIGATIONS OF THE CORPORATION, IF ANY, WHICH
ARISE IN CONNECTION WITH THE AWARD, THE VESTING OF RESTRICTED SHARE UNITS OR THE
ISSUANCE OF SHARES IN SETTLEMENT THEREOF.  THE CORPORATION SHALL HAVE NO
OBLIGATION TO DELIVER SHARES UNTIL THE TAX WITHHOLDING OBLIGATIONS OF THE
CORPORATION HAVE BEEN SATISFIED BY THE PARTICIPANT. 


7.2              ASSIGNMENT OF SALE PROCEEDS.  SUBJECT TO COMPLIANCE WITH
APPLICABLE LAW AND THE CORPORATION’S INSIDER TRADING POLICY, IF PERMITTED BY THE
CORPORATION, THE PARTICIPANT MAY SATISFY THE CORPORATION’S TAX WITHHOLDING
OBLIGATIONS IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE CORPORATION
PROVIDING FOR DELIVERY BY THE PARTICIPANT TO THE CORPORATION OR A BROKER
APPROVED BY THE CORPORATION OF PROPERLY EXECUTED INSTRUCTIONS, IN A FORM
APPROVED BY THE CORPORATION, PROVIDING FOR THE ASSIGNMENT TO THE CORPORATION OF
THE PROCEEDS OF A SALE WITH RESPECT TO SOME OR ALL OF THE SHARES BEING ACQUIRED
UPON SETTLEMENT OF RESTRICTED SHARE UNITS.


7.3              WITHHOLDING IN SHARES.  THE CORPORATION SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, TO REQUIRE THE PARTICIPANT TO SATISFY ALL OR ANY PORTION
OF THE CORPORATION’S TAX WITHHOLDING OBLIGATIONS BY DEDUCTING FROM THE SHARES
OTHERWISE DELIVERABLE TO THE PARTICIPANT IN SETTLEMENT OF THE AWARD A NUMBER OF
WHOLE SHARES HAVING A FAIR MARKET VALUE, AS DETERMINED BY THE CORPORATION AS OF
THE DATE ON WHICH THE TAX WITHHOLDING OBLIGATIONS ARISE, NOT IN EXCESS OF THE
AMOUNT OF SUCH TAX WITHHOLDING OBLIGATIONS DETERMINED BY THE APPLICABLE MINIMUM
STATUTORY WITHHOLDING RATES.


8.                  EFFECT OF CHANGE IN CONTROL. 

In the event of a Change in Control, except to the extent that the Board
determines to cash out the Award in accordance with Section 8.2(c) of the Plan,
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Corporation’s rights and obligations with respect to all or any
portion of the outstanding Restricted Share Units or substitute for all or any
portion of the outstanding Restricted Share Units substantially equivalent
rights with respect to the Acquiror’s capital stock.  For purposes of this
Section, a Restricted Share Unit shall be deemed assumed if, following the
Change in Control, the Restricted Share Unit confers the right to receive,
subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether shares, cash, other securities or property or a
combination thereof) to which a holder of a Share on the effective date of the
Change in Control was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration is not
solely common shares of the Acquiror, the Board may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Restricted Share Unit to consist solely of common shares of the Acquiror equal
in Fair Market Value to the per Share consideration received by holders of
Shares pursuant to the Change in Control.  The Award shall terminate and cease
to be outstanding effective as of the time of consummation or the Change in
Control to the extent that the Award is neither assumed or continued by the
Acquiror in connection with the Change in Control nor settled as of the time of
the Change in Control.

                                                    

4

--------------------------------------------------------------------------------

 

 


9.                  ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE. 

Subject to any required action by the stockholders of the Corporation and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Shares effected without receipt of consideration by the
Corporation, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, share dividend, share
split, reverse share split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Corporation, or in the event of payment of a dividend or distribution to the
stockholders of the Corporation in a form other than Shares (other than regular,
periodic cash dividends paid on Shares pursuant to the Corporation’s dividend
policy) that has a material effect on the Fair Market Value of Shares,
appropriate and proportionate adjustments shall be made in the number of
Restricted Share Units subject to the Award and/or the number and kind of shares
or other property to be issued in settlement of the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award.  For
purposes of the foregoing, conversion of any convertible securities of the
Corporation shall not be treated as “effected without receipt of consideration
by the Corporation.”  Any and all new, substituted or additional securities or
other property to which the Participant is entitled by reason of ownership of
Restricted Share Units acquired pursuant to this Award will be immediately
subject to the provisions of this Award on the same basis as all Restricted
Share Units originally acquired hereunder.  Any fractional Restricted Share Unit
or Share resulting from an adjustment pursuant to this Section shall be rounded
down to the nearest whole number.  Such adjustments shall be determined by the
Board, and its determination shall be final, binding and conclusive.


10.              RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE, CONSULTANT OR
ADVISOR. 

The Participant  shall have no rights as a stockholder with respect to any
Shares which may be issued in settlement of this Award until the date of the
issuance of such Shares (as evidenced by the appropriate entry on the books of
the Corporation or of a duly authorized transfer agent of the Corporation).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the Shares are issued, except as provided
in Section 9.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Corporation and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Agreement shall confer upon the Participant  any right to continue in the
service of the Corporation or interfere in any way with any right of the
Corporation to terminate the Participant’s Service at any time.


11.              LEGENDS. 

The Corporation may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Shares issued pursuant to this Agreement.  The Participant shall,
at the request of the Corporation, promptly present to the Corporation any and
all certificates representing Shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

                                                    

5

--------------------------------------------------------------------------------

 

 


12.                  COMPLIANCE WITH SECTION 409A. 

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Board in good faith) to
avoid the unfavorable tax consequences provided therein for non‑compliance.  In
connection with effecting such compliance with Section 409A, the following shall
apply:


12.1          SEPARATION FROM SERVICE; REQUIRED DELAY IN PAYMENT TO SPECIFIED
EMPLOYEE.  NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE CONTRARY, NO AMOUNT
PAYABLE PURSUANT TO THIS AGREEMENT ON ACCOUNT OF THE PARTICIPANT’S TERMINATION
OF SERVICE WHICH CONSTITUTES A “DEFERRAL OF COMPENSATION” WITHIN THE MEANING OF
THE TREASURY REGULATIONS ISSUED PURSUANT TO SECTION 409A OF THE CODE (THE
“SECTION 409A REGULATIONS”) SHALL BE PAID UNLESS AND UNTIL THE PARTICIPANT HAS
INCURRED A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF THE SECTION 409A
REGULATIONS.  FURTHERMORE, TO THE EXTENT THAT THE PARTICIPANT IS A “SPECIFIED
EMPLOYEE” WITHIN THE MEANING OF THE SECTION 409A REGULATIONS AS OF THE DATE OF
THE PARTICIPANT’S SEPARATION FROM SERVICE, NO AMOUNT THAT CONSTITUTES A DEFERRAL
OF COMPENSATION WHICH IS PAYABLE ON ACCOUNT OF THE PARTICIPANT’S SEPARATION FROM
SERVICE SHALL PAID TO THE PARTICIPANT BEFORE THE DATE (THE “DELAYED PAYMENT
DATE”) WHICH IS FIRST DAY OF THE SEVENTH MONTH AFTER THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE OR, IF EARLIER, THE DATE OF THE
PARTICIPANT’S DEATH FOLLOWING SUCH SEPARATION FROM SERVICE.  ALL SUCH AMOUNTS
THAT WOULD, BUT FOR THIS SECTION, BECOME PAYABLE PRIOR TO THE DELAYED PAYMENT
DATE WILL BE ACCUMULATED AND PAID ON THE DELAYED PAYMENT DATE.


12.2          OTHER DELAYS IN PAYMENT.  NEITHER THE PARTICIPANT NOR THE
CORPORATION SHALL TAKE ANY ACTION TO ACCELERATE OR DELAY THE PAYMENT OF ANY
BENEFITS UNDER THIS AGREEMENT IN ANY MANNER WHICH WOULD NOT BE IN COMPLIANCE
WITH THE SECTION 409A REGULATIONS.


12.3          AMENDMENTS TO COMPLY WITH SECTION 409A; INDEMNIFICATION. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE
CORPORATION IS AUTHORIZED TO AMEND THIS AGREEMENT, TO VOID OR AMEND ANY ELECTION
MADE BY THE PARTICIPANT UNDER THIS AGREEMENT AND/OR TO DELAY THE PAYMENT OF ANY
MONIES AND/OR PROVISION OF ANY BENEFITS IN SUCH MANNER AS MAY BE DETERMINED BY
THE CORPORATION, IN ITS DISCRETION, TO BE NECESSARY OR APPROPRIATE TO COMPLY
WITH THE SECTION 409A REGULATIONS WITHOUT PRIOR NOTICE TO OR CONSENT OF THE
PARTICIPANT.  THE PARTICIPANT HEREBY RELEASES AND HOLDS HARMLESS THE
CORPORATION, ITS DIRECTORS, OFFICERS AND STOCKHOLDERS FROM ANY AND ALL CLAIMS
THAT MAY ARISE FROM OR RELATE TO ANY TAX LIABILITY, PENALTIES, INTEREST, COSTS,
FEES OR OTHER LIABILITY INCURRED BY THE PARTICIPANT IN CONNECTION WITH THE
AWARD, INCLUDING AS A RESULT OF THE APPLICATION OF SECTION 409A.


12.4          ADVICE OF INDEPENDENT TAX ADVISOR.  THE CORPORATION HAS NOT
OBTAINED A TAX RULING OR OTHER CONFIRMATION FROM THE INTERNAL REVENUE SERVICE
WITH REGARD TO THE APPLICATION OF SECTION 409A TO THE AWARD, AND THE CORPORATION
DOES NOT REPRESENT OR WARRANT THAT THIS AGREEMENT WILL AVOID ADVERSE TAX
CONSEQUENCES TO THE PARTICIPANT, INCLUDING AS A RESULT OF THE APPLICATION OF
SECTION 409A TO THE AWARD.  THE PARTICIPANT HEREBY ACKNOWLEDGES THAT HE OR SHE
HAS BEEN ADVISED TO SEEK THE ADVICE OF HIS OR HER OWN INDEPENDENT TAX ADVISOR
PRIOR TO ENTERING INTO THIS AGREEMENT AND IS NOT RELYING UPON ANY
REPRESENTATIONS OF THE CORPORATION OR ANY OF ITS AGENTS AS TO THE EFFECT OF OR
THE ADVISABILITY OF ENTERING INTO THIS AGREEMENT.

                                                    

6

--------------------------------------------------------------------------------

 

 


13.              MISCELLANEOUS PROVISIONS. 


13.1          TERMINATION OR AMENDMENT.  THE BOARD MAY TERMINATE OR AMEND THE
PLAN OR THIS AGREEMENT AT ANY TIME; PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED
IN SECTION 8 IN CONNECTION WITH A CHANGE IN CONTROL, NO SUCH TERMINATION OR
AMENDMENT MAY HAVE A MATERIALLY ADVERSE EFFECT ON THE PARTICIPANT’S RIGHTS UNDER
THIS AGREEMENT WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR
AMENDMENT IS NECESSARY TO COMPLY WITH APPLICABLE LAW OR GOVERNMENT REGULATION,
INCLUDING, BUT NOT LIMITED TO, SECTION 409A.  NO AMENDMENT OR ADDITION TO THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING.


13.2          NONTRANSFERABILITY OF THE AWARD.  PRIOR TO THE ISSUANCE OF SHARES
ON THE APPLICABLE SETTLEMENT DATE, NEITHER THIS AWARD NOR ANY RESTRICTED SHARE
UNITS SUBJECT TO THIS AWARD SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY,
EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS
WITH RESPECT TO THE AWARD SHALL BE EXERCISABLE DURING THE PARTICIPANT’S LIFETIME
ONLY BY THE PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


13.3          UNFUNDED OBLIGATION.  THE PARTICIPANT SHALL HAVE THE STATUS OF A
GENERAL UNSECURED CREDITOR OF THE CORPORATION.  ANY AMOUNTS PAYABLE TO THE
PARTICIPANT PURSUANT TO THE AWARD SHALL BE AN UNFUNDED AND UNSECURED OBLIGATION
FOR ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, TITLE I OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974.  THE CORPORATION SHALL NOT BE REQUIRED
TO SEGREGATE ANY MONIES FROM ITS GENERAL FUNDS, OR TO CREATE ANY TRUSTS, OR
ESTABLISH ANY SPECIAL ACCOUNTS WITH RESPECT TO SUCH OBLIGATIONS.  THE
CORPORATION SHALL RETAIN AT ALL TIMES BENEFICIAL OWNERSHIP OF ANY INVESTMENTS,
INCLUDING TRUST INVESTMENTS, WHICH THE CORPORATION MAY MAKE TO FULFILL ITS
PAYMENT OBLIGATIONS HEREUNDER.  ANY INVESTMENTS OR THE CREATION OR MAINTENANCE
OF ANY TRUST OR ANY PARTICIPANT ACCOUNT SHALL NOT CREATE OR CONSTITUTE A TRUST
OR FIDUCIARY RELATIONSHIP BETWEEN THE PLAN ADMINISTRATOR OR THE CORPORATION AND
THE PARTICIPANT, OR OTHERWISE CREATE ANY VESTED OR BENEFICIAL INTEREST IN THE
PARTICIPANT OR THE PARTICIPANT’S CREDITORS IN ANY ASSETS OF THE CORPORATION. 
THE PARTICIPANT SHALL HAVE NO CLAIM AGAINST THE CORPORATION FOR ANY CHANGES IN
THE VALUE OF ANY ASSETS WHICH MAY BE INVESTED OR REINVESTED BY THE CORPORATION
WITH RESPECT TO THE AWARD.


13.4          FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO EXECUTE SUCH
FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY REASONABLY BE
NECESSARY TO CARRY OUT THE INTENT OF THIS AGREEMENT.


13.5          BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF THE
SUCCESSORS AND ASSIGNS OF THE CORPORATION AND, SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH HEREIN, BE BINDING UPON THE PARTICIPANT AND THE PARTICIPANT’S
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

                                                    

7

--------------------------------------------------------------------------------

 

 


13.6          DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT RELATING TO
PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN (EXCEPT TO THE EXTENT
THAT THIS AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON ACTUAL RECEIPT OF SUCH
NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY AT THE E-MAIL ADDRESS, IF
ANY, PROVIDED FOR THE PARTICIPANT BY THE CORPORATION, OR UPON DEPOSIT IN THE
U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY REGISTERED OR CERTIFIED MAIL, OR
WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, WITH POSTAGE AND FEES
PREPAID, ADDRESSED TO THE OTHER PARTY AT THE ADDRESS OF SUCH PARTY SET FORTH IN
THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING
FROM TIME TO TIME TO THE OTHER PARTY.


(A)                DESCRIPTION OF ELECTRONIC DELIVERY.  THE PLAN DOCUMENTS,
WHICH MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE GRANT NOTICE,
THIS AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE CORPORATION PROVIDED
GENERALLY TO THE CORPORATION’S STOCKHOLDERS, MAY BE DELIVERED TO THE PARTICIPANT
ELECTRONICALLY.  IN ADDITION, IF PERMITTED BY THE CORPORATION, THE PARTICIPANT
MAY DELIVER ELECTRONICALLY THE GRANT NOTICE TO THE CORPORATION OR TO SUCH THIRD
PARTY INVOLVED IN ADMINISTERING THE PLAN AS THE CORPORATION MAY DESIGNATE FROM
TIME TO TIME.  SUCH MEANS OF ELECTRONIC DELIVERY MAY INCLUDE BUT DO NOT
NECESSARILY INCLUDE THE DELIVERY OF A LINK TO A CORPORATION INTRANET OR THE
INTERNET SITE OF A THIRD PARTY INVOLVED IN ADMINISTERING THE PLAN, THE DELIVERY
OF THE DOCUMENT VIA E-MAIL OR SUCH OTHER MEANS OF ELECTRONIC DELIVERY SPECIFIED
BY THE CORPORATION.


(B)               CONSENT TO ELECTRONIC DELIVERY.  THE PARTICIPANT ACKNOWLEDGES
THAT THE PARTICIPANT HAS READ SECTION 13.6(A) OF THIS AGREEMENT AND CONSENTS TO
THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS AND, IF PERMITTED BY THE
CORPORATION, THE DELIVERY OF THE GRANT NOTICE, AS DESCRIBED IN SECTION 13.6(A). 
THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE FROM THE CORPORATION A
PAPER COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY AT NO COST TO THE
PARTICIPANT BY CONTACTING THE CORPORATION BY TELEPHONE OR IN WRITING.  THE
PARTICIPANT FURTHER ACKNOWLEDGES THAT THE PARTICIPANT WILL BE PROVIDED WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS.  SIMILARLY, THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT
MUST PROVIDE THE CORPORATION OR ANY DESIGNATED THIRD PARTY ADMINISTRATOR WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS.  THE PARTICIPANT MAY REVOKE HIS OR HER CONSENT TO THE
ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 13.6(A) OR MAY CHANGE THE
ELECTRONIC MAIL ADDRESS TO WHICH SUCH DOCUMENTS ARE TO BE DELIVERED (IF
PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL ADDRESS) AT ANY TIME BY NOTIFYING
THE CORPORATION OF SUCH REVOKED CONSENT OR REVISED E-MAIL ADDRESS BY TELEPHONE,
POSTAL SERVICE OR ELECTRONIC MAIL.  FINALLY, THE PARTICIPANT UNDERSTANDS THAT HE
OR SHE IS NOT REQUIRED TO CONSENT TO ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED
IN SECTION 13.6(A).


13.7          INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS AGREEMENT AND THE
PLAN, TOGETHER WITH ANY EMPLOYMENT, SERVICE OR OTHER AGREEMENT BETWEEN THE
PARTICIPANT AND THE CORPORATION REFERRING TO THE AWARD, SHALL CONSTITUTE THE
ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT  AND THE CORPORATION WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN OR THEREIN AND SUPERSEDE ANY
PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS, OR WARRANTIES
AMONG THE PARTICIPANT  AND THE CORPORATION WITH RESPECT TO SUCH SUBJECT MATTER. 
TO THE EXTENT CONTEMPLATED HEREIN OR THEREIN, THE PROVISIONS OF THE GRANT
NOTICE, THIS AGREEMENT AND THE PLAN SHALL SURVIVE ANY SETTLEMENT OF THE AWARD
AND SHALL REMAIN IN FULL FORCE AND EFFECT.


13.8          APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE
OF CALIFORNIA.


13.9          COUNTERPARTS.   THE GRANT NOTICE MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

                                                    

8

--------------------------------------------------------------------------------

 

 